Name: Regulation (EEC) No 612/75 of the Commission of 6 March 1975 amending Regulation (EEC) No 1019/70 on detailed rules for establishing free-at-frontier offer prices and fixing the countervailing charge in the wine sector
 Type: Regulation
 Subject Matter: prices;  tariff policy;  foodstuff;  beverages and sugar
 Date Published: nan

 No L 64/2 11 . 3 . 75Official Journal of the European Communities REGULATION (EEC) No 612/75 OF THE COMMISSION of 6 March 1975 amending Regulation (EEC) No 1019/70 on detailed rules for establishing free-at ­ frontier offer prices and fixing the countervailing charge in the wine sector '4 . The countervailing charge shall not be levied on : (a) Port wines, (b) Madeira wines, (c) Sherry wines, (d) Tokay wines (Aszu and Szamorodni), (e) Samos muscat wines, (f) Setubal muscatel wines, (g) Boberg wines, for which a certificate of origin or of designation of origin is produced . Subject to the provisions of Article 9 of Council Regulation (EEC) No 802/68 (5 ) of 27 June 1968 on the common definition of the concept of the origin of goods, and pending the adoption of special Community provisions on the procedure for issuing and on the content of such certificates, these shall be accepted by the Member States A specimen certificate of designation of origin for Boberg wine is annexed hereto .' THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community ; Having regard to Council Regulation (EEC) No 8 1 6/70 ( 1 ) of 28 April 1970 laying down additional provisions for the common organization of the market in wine, as last amended by Regulation (EEC) No 31 66/74 (2), and in particular Article 9 (6) thereof ; Whereas the third subparagraph of Article 9 (3) of that Regulation provides that the countervailing charge or part thereof need not be levied on imports of certain quality wines produced in third countries ; Whereas, in view of its price, no countervailing charge should be levied on Boberg liqueur wine accompanied by a certificate of designation of origin ; Whereas Article 4 (4) of Commission Regulation (EEC) No 1019/70 (3 ) of 29 May 1970 on detailed rules for establishing free-at-frontier offer prices and fixing the countervailing charge in the wine sector, as last amended by Regulation (EEC) No 639/74 (4), must therefore be amended ; Whereas the Management Committee for Wine has not delivered an opinion within the time set by its Chairman, HAS ADOPTED THIS REGULATION : Article 1 The text of Article 4 (4) of Regulation (EEC) No 1019/70 is replaced by the following : Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply with effect from 1 April 1975 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 6 March 1975 . For the Commission P.J. LARDINOIS Member of the Commission (') OJ No L 99 , 5 . 5 . 1970, p. 1 . (2 ) OJ No L 338 , 17 . 12. 1974, p. 1 . (3 ) OJ No L 118 , 1 . 6 . 1970, p. 13 . (4) OJ No L 77, 22 . 3 . 1974, p. 32. (5 ) OJ No L 148 , 28 . 6 . 1968 , p. 1 . 11 . 3 . 75 Official Journal of the European Communities No L 64/ 3 ANNEX 1  BIJLAGE I  BILAG I  ANHANG I  ANNEXE I  ALLEGATO I 1 . Exporter  Exporteur  EksportÃ ¸r  AusfÃ ¼hrer  Exportateur  Esportatore 2. Number  Nummer  Nummer  Nummer  NumÃ ©ro  Numero 3 . South African Wine and Spirits Board, Geological Institute, Stellenbosch 4 . Consignee  Geadresseerde  Modtager  EmpfÃ ¤n ­ ger  Destinataire  Destinatario 5 . CERTIFICATE OF DESIGNATION OF ORIGIN CERTIFICAAT VAN BENAMING VAN OOR ­ SPRONG CERTIFIKAT FOR OPRINDELSESBETEGNELSE BESCHEINIGUNG DER URSPRUNGSBEZEICH ­ NUNG CERTIFICAT D'APPELLATION D'ORIGINE CERTIFICATO DI DENOMINAZIONE DI ORIGINE 6. Means of transport  Vervoermiddel  Transport ­ mÃ ¥de  BefÃ ¶rderungsmittel  Moyen de transport  Mezzo di trasporto 7. Liqueur wine  Boberg Boberg  likeurwijn Hedvin  Boberg Boberg LikÃ ¶rwein Vin de liqueur  Boberg Vino liquoroso  Boberg 8 . Place of unloading  Plaats van lossing  Udlos ­ ningssted  Entladungsort  Lieu de dÃ ©chargement  Luogo di sbarco 9 . Marks and numbers , number and kind of packages Merken en nummers , aantal en soort der colli MÃ ¦rker og numre, kollienes antal og art Zeichen und Nummern , Anzahl und Art der Pack ­ stÃ ¼cke Marques et numÃ ©ros , nombre et nature des colis Marca e numero, quantitÃ e natura dei colli 10. Gross weight Brutogewicht BruttovÃ ¦gt Rohgewicht Poids brut Peso lordo 11 . Litres Liter Liter Liter Litres Litri ' j 12. Litres (in words)  Liter (voluit)  Liter (i bogstaver)  Liter (in Buchstaben)  Litres (en lettres)  Litri (in lettere) 13 . Certificate of the issuing authority  Visum van de instantie van afgifte  Attest fra udstedende organ  Bescheinigung der erteilenden Stelle  Visa de l'organisme Ã ©metteur  Visto dell'organismo emittente 14. Customs stamp  Visum van de douane  Toldstedets attest  Sichtvermerk der Zoll ­ stelle  Visa de la douane  Visto della dogana We hereby certify chat the wine described in this certifi ­ cate is wine produced within the liqueur wine district of Boberg and entitled under South African law to the designation of origin 'Boberg'. This wine conforms to the definition of liqueur wine set out in Additional Note 4 (b ) to Chapter 22 of the Com ­ mon Customs Tariff of the European Economic Commu ­ nity . See the translation under No 15  Zie vertaling nr. 15  OversÃ ¦ttelse se nr. 15  Ã bersetzung siehe Nr. 15  Voir traduction au n ° 15  V. traduzione al n. 15 No L 64/4 Official Journal of the European Communities 11 . 3 . 75 15 . Wij verklaren hiÃ ©rbij dat de in dit certificaat omschreven wijn is vervaardigd in het wijndistrict van Boberg en krach ­ tens de Zuidafrikaanse wetgeving geacht wordt recht te hebben op de herkomstbenaming Boberg". Deze wijn beantwoordt aan de omschrijving van likeurwijn, vermeld in de Aanvullende Aantekening 4 b ) van hoofdstuk 22 van het gemeenschappelijk douanetarief van de Europese Economische Gemeenschap. Det bekrÃ ¦ftes, at den vin, der er beskrevet i dette certifikat, er vin, der er fremstillet i det afgrÃ ¦nsende hedvins ­ omrÃ ¥de Boberg og i henhold til sydafrikansk lovgivning betragtes som Ã ¦gte Bobergvin . Denne vin opfylder definitionen pÃ ¥ hedvin, der er fastsat i supplerende bestemmelse 4 b ) til kapitel 22 i Det euro ­ pÃ ¦iske Ã ¸konomiske FÃ ¦llesskabs fÃ ¦lles toldtarif . Wir bestÃ ¤tigen, daÃ  der in dieser Bescheinigung bezeichnete Wein im bestimmten Anbaugebiet des LikÃ ¶rweins Boberg gewonnen wurde und nach sÃ ¼dafrikanischem Gesetz als echter Boberg bezeichnet wird. Dieser Wein entspricht der Begriffsbestimmung fÃ ¼r LikÃ ¶rwein in der ZusÃ ¤tzlichen Vorschrift 4 b) zu Kapitel 22 des Gemeinsamen Zolltarifs der EuropÃ ¤ischen Wirtschaftsgemeinschaft . Nous certifions que le vin dÃ ©crit dans ce certificat est du vin produit dans la rÃ ©gion dÃ ©limitÃ ©e des vins de liqueur de Boberg et considÃ ©rÃ ©, suivant la loi sud-africaine, comme vin de Boberg authentique. Ce vin rÃ ©pond Ã la dÃ ©finition du vin de liqueur prÃ ©vue dans la note complÃ ©mentaire 4 b ) du chapitre 22 du tarif douanier commun de la CommunautÃ © Ã ©conomique europÃ ©enne. Si certifica che il vino descritto nel presente certificato Ã ¨ un vino prodotto nella regione vitivinicola di Boberg ed Ã ¨ considerato dalla legge sudafricana idoneo a recare la denominazione d'origine « Boberg ». Tale vino risponde alla definizione di vino liquoroso prevista nella nota complementare 4 b) del capitolo 22 della tariffa doganale comune della ComunitÃ economica europea. 16. (M (*) Space preserved for additional details given in the exporting country . (*) Ruimte bestemd voor andere gegevens van het land van uitvoer . ( l ) Rubrik forbeholdt for udfÃ ¸rselslandets andre angivelser . (') Diese Nummer ist weiteren Angaben des Ausfuhrlandes vorbehalten . t 1 ) Case reservee pour d'autres indications du pays exportateur. ( l ) Spazio riservato per altre indicazioni del paese esportatore .